Citation Nr: 1044963	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-38 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for periodontal disease, to 
include as secondary to service-connected diabetes mellitus, type 
II, for purposes of payment of disability compensation.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rectal abscess.

3.  Entitlement to service connection for periodontal disease, to 
include as secondary to service-connected diabetes mellitus, type 
II, for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1971 to April 1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for dental 
problems, to include periodontal disease, for treatment purposes 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  Under the laws administered by VA, in the absence of dental 
trauma, disability compensation is not payable for the impairment 
shown in this case, periodontal disease with loss of teeth. 

2.  The rectal fistula/abscess is not caused by VA hospital care, 
medical or surgical treatment, or examination.  


CONCLUSIONS OF LAW

1.  Service connection for dental disability, to include 
periodontal disease, for purposes of payment of disability 
compensation, is precluded by law.  38 U.S.C.A. §§ 1110, 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).

2.  The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability due to lack of 
proper care by the VA on December 9, 2004, have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In regards to the claim for service connection for periodontal 
disease for compensation purposes, the Board notes that the 
pertinent facts in this case are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence that 
could be obtained to substantiate the claim, and no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 
23, 2004).

In regards to the claim for compensation under 38 U.S.C.A. 
§ 1151, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA receives 
a complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must inform the claimant of any information and 
evidence not of record that (1) is necessary to substantiate the 
claim as to all five elements of the service connection claim 
(including degree of disability and effective date of disability 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 
C.F.R. § 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The record shows that VA received a claim for compensation based 
on 38 U.S.C.A. § 1151 in May 2005.  In July 2005, the RO sent the 
appellant a letter informing him that VA had a duty to notify and 
assist pursuant to VCAA, the requirements for establishing 
entitlement to the benefit sought and the types of evidence that 
would assist.  The letter informed him of what the evidence must 
show to establish entitlement to 38 U.S.C.A. § 1151 benefits and 
of what information or evidence was needed from him, the evidence 
received or obtained, and the evidence VA was obligated to obtain 
on his behalf.  On review, the Board finds that the VCAA letter 
sent to the appellant in May 2005 essentially complied with 
statutory notice requirements as outlined above.  VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.  The notice 
predated the rating decision.  Notice of the disability rating 
and effective date elements was provided in a letter of March 
2006.  This also predated the rating decision. 

VA has also satisfied its duty to assist the appellant under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment records 
have been associated with the claims folder.  VA afforded the 
appellant an opportunity to appear for an RO hearing. 
Additionally, VA afforded the appellant an examination and 
obtained a medical opinion on his behalf.  The recent VA 
examination is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion supported by a medical 
rationale.  Also, the VA opinion is adequate as they reflect a 
thorough review of the medical records and opinion supported by a 
medical rationale.  The adequacy of the examination and opinion 
has not been challenged by either the appellant or his 
representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

A.  Periodontal Disease

The appellant seeks service connection for compensation purposes 
for dental problems including periodontal disease.  He alleges 
that his diabetes mellitus, type II, caused his periodontal 
disease.  

Under applicable criteria, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2010).  38 C.F.R. § 
3.381(a) (2010).

Loss of teeth may be granted service connection for rating 
purposes only when attributable to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of alveolar 
process as a result of periodontal disease since such loss is not 
considered disabling.  38 C.F.R. § 4.150, note to diagnostic code 
9913.  Moreover, a compensable rating may be granted only when a 
veteran lost at least all upper or lower anterior teeth and they 
are not restorable by prosthesis.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.

In this case, there is no record of and the appellant does not 
otherwise alleges, that he experienced any type of injury to his 
teeth or mouth in service.  The evidence does show the appellant 
has been diagnosed with periodontal disease and that he has lost 
teeth as a result of the same.  Indeed, a VA examination report 
of February 2009 notes a diagnosis of loss of teeth, acquired, 
with chronic adult periodontitis and dental caries.  As the 
evidence shows that the loss of teeth is due to his periodontal 
disease and not to trauma in service, service connection for his 
lost teeth for compensation purposes cannot be granted.  
Furthermore, the evidence does not show that the appellant lost 
at least all of his upper or lower anterior teeth which cannot be 
replaced by prosthesis as is required in order to receive a 
compensable rating for loss of teeth.  Id.  Rather the evidence 
indicates that the appellant's missing teeth were replaced by a 
partial denture.

The Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for dental trauma, 
to include periodontal disease as due to diabetes mellitus, type 
II.  As a matter of law, the appellant is not entitled to the 
benefit sought.  The Board notes that in cases such as this, 
where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

B.  Compensation Based on 38 U.S.C.A. § 1151

The Board notes, in regards to the claim for compensation under 
38 U.S.C.A. § 1151, that the appellant claims that the VA failed 
to properly diagnose him when he sought treatment for hemorrhoids 
in December 2004 which led to his development of a rectal abscess 
which later on caused him to develop a rectal fistula.  

The law provides that compensation may be paid for a qualifying 
additional disability or qualifying death, not the result of a 
veteran's willful misconduct, caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran when the 
proximate cause of the disability or death was: (a) carelessness, 
negligence, lack of proper skill, error in judgment, or other 
instances of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination; or (b) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims requesting 
benefits under 38 U.S.C.A. § 1151 (a) filed on or after October 
1, 1997, became effective September 2, 2004.  A review of the 
record reveals that the appellant's claim for compensation 
benefits was received in May 2005.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) 
for claims received by VA on or after October 1, 1997, as in this 
case, for additional disability or death due to hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, what is required is actual causation, 
not the result of continuance or the natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  The additional disability or 
death must not have been due to the failure to follow medical 
instructions.  38 C.F.R. § 3.361.

It must be shown that the hospital care, medical or surgical 
treatment, or information caused the veteran's additional 
disability or death and that (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's, or in 
appropriate cases, the veteran's representative's informed 
consent.  To establish the proximate cause of an additional 
disability or death, it must be shown that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or several instances involved in VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable in each claim is to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32, 38 C.F.R. § 3.361 (d).

VA outpatient treatment records show that in September 2004, the 
appellant underwent a colonoscopy which showed findings of left-
sided diverticula only.  There were no polyps, mass lesions, 
bizarre tissue, inflammatory changes or vascular malformations.  
.

On December 9, 2004, he sought treatment at the VA Outpatient 
Clinic in Laredo for complaints of some rectal irritation 
associated with constipation.  It was noted he had a 
hemorrhoidectomy in 1990 without any problems since.  Physical 
examination revealed the perirectal area was within normal limits 
with no bleeding or fissures noted.  He was found to have 
external hemorrhoids at 7 o'clock of the anal canal plus internal 
hemorrhoids, which showed no bleeding but seemed irritated and 
was diagnosed with hemorrhoid exacerbation and was indicated to 
use Anusol and suppositories.

Private treatment records of December 20, 2004 show that the 
appellant sought treatment and was admitted with complaints of 
three weeks of a painful mass in the rectal area found to be an 
abscess.  He underwent drainage of the rectal abscess.

VA outpatient treatment records of April 2005 show that he 
developed a rectal fistula following the drainage of the rectal 
abscess.  In May 2005, he was seen with a perirectal fistula and 
was referred for surgical consultation.

A VA medical opinion of March 2008 provided by a VA general 
surgeon states that the VA care on December 9, 2008 did not 
result in additional disability.  The examiner stated that the 
evidence does not show that he VA failed to timely diagnose and 
treat the appellant, and that it does not show that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the VA's part in furnishing 
hospital care, medical or surgical treatment or examination or 
that the examination approximately caused the appellant's 
additional disability.  He explained that when the appellant was 
seen on December 9 2004, he only had a pain level of 3 out of the 
basis of 10; he had normal temperature and he did not have a 
localized extremely painful pararectal horning lesion that would 
allow an examining doctor to make any further diagnosis beyond 
the exacerbation of his hemorrhoids.  In other words, he stated, 
the perirectal abscess was not apparent at the time until 11 days 
later on December 20, 2004, when the pathological condition had 
deteriorated to where he had localized tenderness in the 
perirectal area with extreme tenderness and redness and finger 
point localization in the perirectal area which made the right 
rectal abscess an obvious diagnosis at the time.  He compared the 
appellant's situation to measles before the red spots appear.  It 
would be many times next to impossible to diagnose the measles 
before the rash appears.  In this case, he stated, it would be 
difficult to diagnose any future inflammation around the rectum 
before the actual localization inflammation around the rectum 
developed to the point where it was giving severe pain, finger 
point type localization, redness and heat, which made the 
diagnosis apparent.  The 10 to 11 day delay in treatment of the 
appellant did not alter the final treatment or final result.  
When the patient was seen in December 9, 2004, the diagnosis of 
pararectal abscess was not able to be made clinically and no one 
reasonably would have treated this area surgically at the time.  
The VA did not cause additional disability nor did the VA fail to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

The appellant claims that the VA failed to properly diagnose him 
when he sought treatment for hemorrhoids in December 2004 which 
led to his development of a rectal abscess which later on caused 
him to develop a rectal fistula.  Having carefully considered the 
evidence pertaining to the appellant's claim as delineated above, 
the Board concludes that the requirements are not met for 
compensation under 38 U.S.C.A. § 1151.  Simply put, the record 
contains no competent evidence which tends to substantiate the 
appellant's contentions that he suffered additional disability 
due to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the residuals were not 
reasonably foreseeable.  Rather, the evidence demonstrates that 
the appellant was treated for his complaints of pain in the 
rectal are on December 9, 2004 at which time no bleeding was 
noted and the perirectal area was within normal limits; however, 
he developed a rectal abscess 11 days later which required 
surgical treatment.   

The appellant has asserted that the medical evidence demonstrates 
that VA did not properly treat him on December 9, 2004 and due to 
this improper treatment, he developed a rectal abscess which 
required surgery and which caused him a rectal fistula.  However, 
the only medical opinion of record of March 2008, states that the 
subsequent rectal abscess the appellant developed was not 
foreseeable on December 9, 2004 and that the condition simply 
continued to progress after treatment.  The VA opinion is 
adequate as it was provided after a review of the claim file, 
proper treatment history and full rationale for the opinion was 
provided.  Moreover, it stands uncontradicted by any other 
competent evidence of record.  

The Board acknowledges that the appellant firmly believes that 
the evidence supports his assertion that there was failure by the 
VA in properly treating him on December 9, 2004, and that he has 
additional disability as a result.  The Board has considered the 
appellant's statements, and notes that he is certainly competent 
to report rectal symptomatology and when it occurred, it finds 
that the question of whether he has additional disability in 
which the proximate cause was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the surgery; or due to an event not 
reasonably foreseeable is a complex medical issue that is beyond 
the realm of a layman's competence.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

Even if we were to assume that the appellant is competent, he has 
presented no convincing evidence.  In essence, he asserts that 
there was a failure to diagnose.  However, he has not established 
a factual foundation for why an abscess or fistula should have 
been diagnosed when seen at VA or why different treatment should 
have been provided.  Certainly, he has not reported that he 
provided a different diagnosis or that he prescribed different 
care (and we do not expect that he would have).  More 
importantly, he has not laid a factual foundation for why other 
diagnoses or treatment should have been entered when seen in 
December or why the VA medical opinion is not correct.  Stated 
differently, the claim of a failure to diagnose and properly 
treat lacks a foundation and is not probative or credible.

In the absence of competent evidence which demonstrates 
additional disability as a result of an event not reasonably 
foreseeable or carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, the Board concludes 
that compensation under 38 U.S.C.A. § 1151 for additional 
disability is not warranted.  Accordingly, the claim is denied.

ORDER

Service connection for dental problems, to include periodontal 
disease, for compensation purposes, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for rectal 
abscess.

REMAND

The appellant is seeking service connection for dental impairment 
for treatment purposes.

In a notice letter of August 2004, the RO informed the Veteran 
that they were forwarding his claim for dental problems secondary 
to diabetes to Audie Murphy VAMC in San Antonio as they were 
responsible for the dental portion of the claim.  

In August 2005, the Murphy VAMC denied the appellant's request 
for outpatient dental services.  In a VA Form 9 of October 2009, 
the appellant disagreed with the denial of treatment by the Audie 
Murphy VA Medical Center.  

The Board notes that the Regional Office (RO) in San Antonio, 
Texas, has issued the appellant a Statement of the Case (SOC), in 
October 2005, and Supplemental Statement of the Case (SSOC), in 
June 2009.  In the aforementioned SOC and SSOC, the RO addressed 
the denial of service connection for compensation purposes.  The 
denial of service connection for treatment purposes was not 
addressed by the RO.  Moreover, as previously noted, the RO has 
specifically stated that they do not address the entitlement 
service connection for treatment purposes.  

Therefore, the evidence delineated above shows there was a 
decision denying service connection for treatment of dental 
problems by the Audie Murphy VAMC and an NOD field by the 
appellant.  However, an SOC has not been provided.  The Court has 
held that where a claimant files a notice of disagreement and the 
RO has not issued a SOC, the issue must be remanded to the RO for 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should forward the appropriate 
documentation to the Audie L. Murphy VAMC 
(or other appropriate location) for the 
issuance of a SOC in the matter of 
entitlement service connection for dental 
impairment for treatment purposes.  The 
SOC should be sent to the appellant and 
his representative and they must be 
advised of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, this matter should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


